Booth, C. J.
The Court do not discover anything in the warrant directing surveyor’s attendance, but we think hereafter the surveyor should be summoned, or a direction in the warrant to lay down pretensions and also to attend, etc. As the practice has not been in all cases hitherto to summon, plaintiff is not censurable, and the cause must be continued.
Note. Some attorneys were in the habit of issuing subpoenas, and others not, for the surveyors. And the surveyors, though frequently refusing to attend unless subpoenaed, have nevertheless often claimed surveyors’ wages for their daily attendance.